Case 1:17-cv-03936-TWP-MPB Document 221-1 Filed 09/01/21 Page 1 of 3 PageID #: 2466




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA


   INDIANA STATE CONFERENCE OF THE
   NATIONAL ASSOCIATION FOR THE
   ADVANCEMENT OF COLORED PEOPLE
   (NAACP) and LEAGUE OF WOMEN
   VOTERS OF INDIANA,

                         Plaintiffs,

                  v.                                  Docket No. 1:17-cv-02897-TWP-MPB

   CONNIE LAWSON, in her official capacity as
   the Indiana Secretary of State; J. BRADLEY
   KING, in his official capacity as Co-Director of
   the Indiana Election Division; ANGELA
   NUSSMEYER, in her official capacity as Co-
   Director of the Indiana Election Division,

                 Defendants.
   COMMON CAUSE INDIANA,

   Plaintiff,

   v.
                                                      Docket No. 1:17-cv-03936-TWP-MPB
   CONNIE LAWSON, in her official capacity as
   the Indiana Secretary of State; J. BRADLEY
   KING, in his official capacity as Co-Director of
   the Indiana Election Division; ANGELA
   NUSSMEYER, in her official capacity as Co-
   Director of the Indiana Election Division,

   Defendants.



                 [PROPOSED] ORDER GRANTING PERMANENT INJUNCTION
Case 1:17-cv-03936-TWP-MPB Document 221-1 Filed 09/01/21 Page 2 of 3 PageID #: 2467




                The Court has reviewed the Mandate issued by the Seventh Circuit Court of

         Appeals following its opinion in these consolidated matters, League of Women

         Voters of Indiana, Inc. v. Sullivan, 5 F.4th 714 (7th Cir. 2021), and has reviewed

         the position statements filed by the parties pursuant to Local Rule 16-2.


         IT IS THEREFORE ORDERED that:

         The Court ISSUES A PERMANENT INJUNCTION prohibiting Defendants
         from implementing Ind. Code § 3-7-38.2-5.5(f) and from otherwise removing any
         Indiana registrant from the list of eligible voters because of a change in residence
         absent: (1) Defendants’ possession of a request or conﬁrmation in writing directly
         from the registrant that the registrant is ineligible or does not wish to be registered;
         or (2) Defendants following the NVRA-prescribed process of (a) notifying the
         registrant, (b) giving the registrant an opportunity to respond, and then (c) waiting
         two inactive federal election cycles.

         For purposes of this order, a request or confirmation comes “directly from the
         registrant” if the registrant personally generates the request or confirmation. An
         Indiana election official is not prohibited from cancelling a voter’s registration
         where the registrant’s personal request or confirmation or a copy thereof is sent to
         the official by another state or its subdivision. For example, if an Indiana registrant
         moves to a new state and personally signs a form requesting cancellation of her
         Indiana registration, which the new state forwards to an Indiana election official,
         the official may consider this a request or authorization “directly from the
         registrant.” But in all such instances, an Indiana election official must possess a
         copy of the request or confirmation generated by the registrant.

         Defendants shall give notice of the existence and terms of this injunction to Indiana
         county voter registration officials.

         Final judgment will issue under separate order.

         SO ORDERED.

         DATED this ___ day of September, 2021.



                                        ______________________________

                                        TANYA WALTON PRATT, CHIEF JUDGE
                                        United States District Court
                                        Southern District of Indiana
                                                    2
Case 1:17-cv-03936-TWP-MPB Document 221-1 Filed 09/01/21 Page 3 of 3 PageID #: 2468




       Presented By:

       Eliza Sweren-Becker                                  Sophia Lin Lakin*
       BRENNAN CENTER FOR JUSTICE                           Adriel I. Cepeda Derieux*
       AT NYU SCHOOL OF LAW                                 Dale Ho*
       120 Broadway, Suite 1750                             AMERICAN CIVIL LIBERTIES UNION
       New York, NY 10271                                   125 Broad Street, 18th Floor
       (646) 292-8310                                       New York, NY 10004
                                                            (212) 519-7836
       Sascha N. Rand
       Ellyde R. Thompson                                   Brenda Wright**
       Ellison Ward Merkel                                  DEMOS
       Geneva McDaniel                                      80 Broad Street, 4th Floor
       Alexandre J. Tschumi                                 New York, NY 10004
       QUINN EMANUEL URQUHART &                             (212) 633-1405
       SULLIVAN, LLP
       51 Madison Avenue, 22nd Floor                        Matthew R. Jedreski*
       New York, NY 10010                                   Grace Thompson*
       (212) 849-7000                                       Kate Kennedy*
                                                            DAVIS WRIGHT TREMAINE LLP
       Trent A. McCain                                      1200 Third Avenue, 22nd Floor
       MCCAIN LAW OFFICES, P.C.                             Seattle, WA 98101
       363 South Lake Street, Suite 2                       (206) 622-3150
       Gary, IN 46403
       (219) 884-0696                                       Gavin M. Rose, No. 26565-53
                                                            Stevie J. Pactor, No. 35657-49
       Counsel for Plaintiffs Indiana State                 ACLU OF INDIANA
       Conference of the National Association for the       1031 E. Washington Street
       Advancement of Colored People (NAACP) and            Indianapolis, IN 46202
       League of Women Voters of Indiana                    (317) 635-4059

                                                            William R. Groth, No. 7325-49
                                                            VLINK LAW FIRM, LLC
                                                            429 N. Pennsylvania St., Ste. 411
                                                            Indianapolis, IN 46204

                                                            Counsel for Plaintiff Common Cause Indiana

                                                            * Admitted Pro hac vice
                                                            ** Application for admission pro hac vice
                                                            forthcoming
   .




                                                        3
